DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered. Claims 1, 5, 6, 9, 1, 15, 18, 20-23 are pending and being examined. Claims 2-4, 7, 8, 11-14, 16, 17, 19 are canceled. Claims 1, 10 and 23 are amended.

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests a title relevant to the claimed invention of treating cancer by administration of antibodies that bind the extracellular region of MCEMP1 protein.



Claim Objections
3.	Applicant is advised that should claim 10 be found allowable, claim 23 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).


New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 15 and 18 depend from canceled claim 3.  There is insufficient antecedent basis for the limitations in the claims.


Maintained Rejections
(amendments addressed)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 5, 6, 9, 10, 15, 18, and 20-23 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 10, and 23 recite:
	“…an antibody having an immunological reactivity with an extracellular region portion of a MCEMP1 protein, a polypeptide of the extracellular region portion being a polypeptide consisting of the amino acid sequence of SEQ ID NO:10.”
	The claim language is unclear with regards to what the phrase “a polypeptide of the extracellular region portion being a polypeptide consisting of the amino acid sequence of SEQ ID NO:10” is describing or referring to. The phrase does not refer back to the extracellular region portion of the MCEMP1 protein that the antibody has immunological reactivity with, therefore does not describe the extracellular region portion of the MCEPMP1 protein the antibody has immunological reactivity with. Instead, the claim recites a separate phrase describing “a polypeptide of the 
Examiner Suggestion: Amend the claims to clearly recite the extracellular region portion of MCEMP1 that has reactivity with the antibody consists of SEQ ID NO:10. For example, “…an antibody having immunological reactivity with a portion of the extracellular region of MCEMP1 protein, wherein the portion consists of the amino acid sequence of SEQ ID NO:10, …”

Response to Arguments
6.	Applicants argue that the amendments obviate the rejection. 

7.	The arguments have been considered but are not persuasive. No amendments were made to address the separate phrase of “a polypeptide of the extracellular region portion of the MCEMP1 protein being a polypeptide consisting of the amino acid sequence of SEQ ID NO:10.” This is a separate phrase describing “a polypeptide.” The claims do not tie this polypeptide into any relationship with the method of treating and antibody administered.  The way the claim is currently written, it is unclear what “a polypeptide” is in reference to, how it is relevant to the claimed method of treating cancer, and its relationship to the antibody. Examiner made a suggestion above.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 5, 6, 9, 10, 15, 18, 20-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to:
Claim 1.	A method of treating a cancer, said method comprising administering a pharmaceutical composition to a subject in need thereof,
wherein said pharmaceutical composition comprises as an active ingredient, an antibody having an immunological reactivity with an extracellular region portion of a 
wherein the antibody has ADCC, and
wherein the cancer is a cancer expressing MCEMP1 on the cell surface and said cancer is leukemia or myelodysplastic syndrome. 
Claims 10 and 23 have similar language.
Dependent claims further state the antibody in the claimed antibody is a polyclonal, monoclonal, human, humanized, chimeric single chain or multi-specific antibody.
Thus, the claims identify the antibody by function only, where the function is to:
have an immunological reactivity with an extracellular region portion of the MCEMP1 protein; 
treat leukemia or myelodysplastic syndrome; and
have ADCC activity.
For the sake of compact prosecution, assuming Applicants amend the claims to require the antibodies have immunological reactivity with SEQ ID NO:10, the following antibody function would also be required:
having an immunological reactivity with an extracellular region portion of the MCEMP1 protein consisting of SEQ ID NO:10.
No antibody structure is recited in the claims. 
in vitro, adding mouse lymphocytes, then measuring ADCC activity to determine there was ADCC activity against the cell lines.
Thus, the instant specification describes a single batch of mouse polyclonal antibodies that bind to the ECD of MCEMP1 and function in ADCC activity in vitro against MCEMP1-expressing cancer cells. The instant specification does not provide any guidance for, or identify, which epitope on the extracellular region of MCEMP1 or of the 82 amino acid long SEQ ID NO:10 the antibodies must have reactivity with in order for the antibodies to provide a cancer-treating function or have ADCC. There are no exemplary monoclonal, human, humanized, chimeric or single chain antibodies produced against any portion of the extracellular region of MCEMP1 or SEQ ID NO:10, let alone monoclonal antibodies that also have ADCC and function to treat cancer. The specification fails to disclose any structural sequence required of an antibody to possess the functions listed in the bulleted sections above.
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative antibodies that function to bind the extracellular region portion of the MCEMP1 protein or SEQ ID NO:10, have ADCC activity, and treat cancer as claimed, University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind the MCEMP1 extracellular region or SEQ ID NO:10, have ADCC activity, and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The MCEMP1 antigen provides no information about the structure of an antibody that binds to it, that has ADCC activity or that treats cancer.

In the instant case, the specification discloses producing mouse polyclonal antibodies against ECD fragment hMCEMP1ECD-mIgG2aFc that collectively has ADCC activity against MCEMP1-expressing cancer cell lines in vitro. The instant specification does not disclose any exemplary sequence of an antibody that functions as claimed, and does not disclose the six complementarity determining regions (CDRs) or variable light chain domain (VL) + variable heavy chain domain (VH) sequences necessary for the antibody to function as claimed.  The specification does not disclose the sequence structure of any antibody that would predictably function as claimed. The claims broadly encompass any MCEMP1 antibody, including monoclonal, human, humanized, chimeric in vitro. Given the well-known high level of polymorphism of polyclonal antibodies from batch to batch, the well-known high level of polymorphism of antibody CDR sequences and structure, the skilled artisan would not have been in possession of the vast repertoire of antibodies required to practice the claimed methods. One could not reasonably or predictably extrapolate the structure of a single batch of mouse polyclonal antibodies raised against hMCEMP1ECD-mIgG2aFc to the structure of any and all other antibodies, including other batches of polyclonals, monoclonal, human, chimeric, and single chain antibodies, as broadly claimed and required to practice the claimed methods. Therefore one could not readily envision members of the broadly claimed genus required to practice the claimed methods. 
Given the lack of representative species to support the full scope of the claimed antibodies and those required to practice the claimed method, and lack of reasonable  Thus, the specification does not provide an adequate written description of antibodies that bind the MCEMP1 polypeptide sequences and have ADCC activity that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.
Examiner Suggestion: In terms of antibodies administered to treat cancer that are not conjugated to a cytotoxic agent, amend the claims to be limited to a composition comprising polyclonal antibodies produced against the entire SEQ ID NO:10.



9.	Claims 1, 5, 6, 9, 10, 15, 18, 20-23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating cancer expressing MCEMP1 in a subject, said method comprising administering to the subject a pharmaceutical composition comprising: (1) polyclonal antibody produced against the entire MCEMP1 ECD region SEQ ID NO:10; or (2) comprising an antibody that binds to SEQ ID NO:10 and is conjugated to a cytotoxic agent, does not reasonably provide enablement for a method of treating cancer by administering any monoclonal, human, chimeric, or single chain antibodies.  The specification does not enable any person skilled in the art practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are rejected with regard to methods for treating cancer using antibodies having ADCC activity and are NOT conjugated to a cytotoxic agent. The claims are not rejected over antibodies conjugated to a cytotoxic agent because the cancer-treating critical function is attributed to the cytotoxic agent of the antibody conjugates, and not to the antibody.   
in vitro, adding mouse lymphocytes, then measuring ADCC activity to determine there was ADCC activity against the cell lines. There are no working examples of in vivo cancer treatment and no indication by the specification that antibody binding to MCEMP1 protein has any inhibitory, neutralizing, apoptotic, or internalizing anti-tumor function against MCEMP1. 
First, with regard to antibodies not required to be conjugated to a cytotoxic agent, the claims broadly encompass any antibodies, including single chain antibodies that do not have an Fc region and antibodies of any isotype. The specification discloses that the only activity demonstrated by polyclonal antibodies binding to MCEMP1 extracellular region was ADCC activity. Those of ordinary skill in the art recognize that ADCC activity cannot occur if the antibodies do not comprise an Fc region essential to ADCC activity. Therefore, any antibodies without an Fc region, including single chain antibodies as claimed, would not function to induce ADCC activity or perform any predictable anti-cancer activity, and would not predictably treat cancer. 
Second, antibody binding to an antigen does not necessitate or predictably result in ADCC activity, cell killing, or cancer treatment. For example, He et al (PNAS, 2016, 113:11931-11936) teach and demonstrate that ADCC induction by polyclonal or in vivo, or predictably identify an antibody that can treat cancer using ADCC as the primary mechanism, and only mechanism disclosed in the specification. A high quantity of experimentation must be conducted to determine which monoclonal, human, humanized, chimeric or single chain antibodies binding which epitopes of MCEMP1 will function to treat cancer as required by the claims.
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be reasonably predicted that any antibody, polyclonal or monoclonal, produced against any epitope or partial region of SEQ ID 
Therefore, in view of the unpredictability in the art regarding antibodies inducing ADCC to treat cancer, the quantity of experimentation necessary,  the breadth of the claims, lack of guidance in the specification, and the absence of working examples, it would require undue experimentation for one skilled in the art to practice the invention as broadly claimed.
Examiner Suggestion: Amend the claims to methods administering: (1) polyclonal antibodies produced against the entire SEQ ID NO:10 sequence having ADCC activity; and/or (2) antibodies binding SEQ ID NO:10 and conjugated to a cytotoxic agent.


Response to Arguments
10.	Applicants have combined arguments against the written description and scope of enablement rejection, and Examiner will address the two different issues below. Applicants argue that Examiner’s position does not match the common general technical knowledge in the art of antibodies. Applicants argue that it is common general technical knowledge that an antibody is necessarily characterized by its specific binding ability. Applicants argue that a skilled artisan is enabled to distinguish a particular antibody form other antibodies based on characterization of its binding ability. Applicants argue the specification is not required to provide teachings of a specific structure of the claimed antibody that is correlated to its binding function. 

Applicants argue that Example 4 of the specification demonstrates that polyclonal antibody against the extracellular region of MCEMP1 protein SEQ ID NO:10 exhibits ADCC activity as an antitumor effect against leukemia cell line U937 and myelodysplastic cell line MDS92. Applicants argue that given this Example, one would reasonably extrapolate the ADCC activity of the polyclonal antibody against SEQ ID NO:10 to predictably occur for any monoclonal antibody produced against SEQ ID NO:10. Applicants appear to argue that the claimed function of binding SEQ ID NO:10 necessitates ADCC activity of an antibody.
Applicants argue that some experimentation may be required is not fatal, and the issue is whether the amount of experimentation required is undue.  Applicants argue that the amount of experimentation is not undue in the instant case, especially given the state of the art, working examples, and guidance provided by the instant specification.
Applicants argue that the written description rejection must be based upon the language of the claims in view of the specification and the skill and knowledge in the art, where there is a strong presumption that an adequate written description of the claimed invention is present when the application is filed.

Written Description
11.	The arguments have been considered but are not persuasive. Contrary to arguments, the antibodies are not limited to binding to SEQ ID NO:10 for the reasons set forth above in section 4. Even if the administered antibodies are limited to binding 
	Although Applicants argue that antibodies are defined by their antigen-binding activity, this is only true for polyclonal antibodies. Polyclonal antibodies are a heterogeneous population of antibody structures that bind anywhere to any epitopes of the antigen they are defined as binding to. Unlike polyclonal antibodies, all of monoclonal, human, humanized, chimeric and single chain antibodies are a single antibody that bind to a single epitope and they cannot be identified and reproduced by describing their antigen- or epitope-binding function. One must be in possession of their sequence structure or hybridoma in order to recognize and reproduce them.
Contrary to arguments, the claimed function of antibody having immunological reactivity with an extracellular region of MCEMP1 protein does not provide adequate written description for one to recognize an antibody that predictably has ADCC activity and can treat cancer as claimed. No structure is provided for the claimed antibody in the claims or the specification, including for a monoclonal, human, humanized, chimeric or single chain antibody. Contrary to arguments, characterization of an antibody’s binding ability provides no information on the structure of the antibody that will allow one of skill in the art to recognize which antibody predictably has ADCC activity and treats cancer as required by the claims. As stated in the rejection, screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate 
Examiner relied upon the precedential decisions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) (“Lilly”) and Enzo Biochem, Inc. V. Gen-Probe Inc. (Fed. Cir. 2002) (“Enzo”) as the standards for determining adequate written description of the instant claims. Examiner established that 
the claims define the antibody by binding function only without any antibody sequence structure recited; 
the specification fails to provide the critical or shared core antibody sequence structure correlated to, and responsible for, the binding and cancer-treating function (for example, the six complementarity determining region (CDR) sequences or variable light (VL) and heavy (VH) chain domain sequences critical to a monoclonal antibody binding function, or a deposited polyclonal or monoclonal antibody or hybridoma) that is possessed by the broadly claimed genus of antibodies required to practice the claimed method; and
the specification fails to provide a representative number of species of antibodies for the broadly claimed genus of antibodies to function in the method as claimed.
Applicants have not pointed to any exemplary species of monoclonal, human, chimeric, or single chain antibodies disclosed in the specification that function in the method as claimed. Applicants have not pointed to any representative antibody sequence structures shared by, or critical to, the genus of antibodies required for one to practice the method as claimed.
Examiner points again to the Okano declaration submitted June 10, 2021 for support of lack of written description. The Okano declaration demonstrates that knowledge of routine methods of monoclonal antibody production does not provide information about the structure of any resulting antibodies that function as claimed, and does not place Applicants in possession of every monoclonal, human, chimeric, and single chain antibody yet to be produced and discovered that function as claimed. As disclosed in the declaration, of the 65 hybridomas produced against the extracellular region of MCEMP1, after screening, Applicants found that only two produced monoclonal antibodies that bound to cells expressing MCEMP1 and had ADCC activity to cell lines expressing MCEMP1. The Okano declaration provides evidence that immunological reactivity with an extracellular region portion of MCEMP1 protein does not necessitate an antibody’s function to bind cancer cells expressing MCEMP1 and induce ADCC or anti-tumor activity. There is no reasonable or predictable extrapolation of antibodies binding to MCEMP1 extracellular region to them having anti-tumor function. Further, the structure of each the monoclonal antibodies produced by the 

Scope of Enablement:
12.	The arguments have been considered but are not persuasive. Contrary to arguments, the antibodies are not limited to binding to SEQ ID NO:10 for the reasons set forth above in section 4. 
	As stated above, this rejection is applied to methods of treating cancer comprising administering antibodies binding to MCEMP1 protein or to SEQ ID NO:10 and having ADCC activity, wherein the cancer-treating function is attributed to, and critical to, the administered antibody (lacking a conjugated cytotoxic agent). Contrary to arguments, simple antibody binding function to the extracellular region of MCEMP1 protein or to SEQ ID NO:10 does not necessitate ADCC function or cancer-treating function. Examiner supported this argument citing He et al (PNAS, 2016, 113:11931-11936) and Weitzman et al (Leukemia & Lymphoma, 2009, 50:1361-1368) in the rejection, to which Applicants did not mention in their response. Applicants have not persuasively argued that the simple act of antibody binding to MCEMP1 antigen or to SEQ ID NO:10 inherently and predictably results in ADCC and cancer-treating activity, and the state of the art teaches otherwise.
	Further, the Okano declaration submitted June 10, 2021 supports Examiner’s assertion that antibody reactivity to the extracellular region of MCEMP1 protein does not necessitate or predictably correlate to ADCC or anti-tumor activity. After producing 
	Examiner maintains that the claims still explicitly and broadly encompass any antibodies lacking an Fc region, including single chain antibodies as claimed, and Examiner maintains any antibodies without an Fc region would not function to induce ADCC activity or predictably treat cancer. It is established in the antibody art that the Fc region of an antibody is required to induce ADCC activity. Thus, single chain antibodies, as claimed, are not enabled to have ADCC activity.
Contrary to arguments, Example 4 in the specification for producing polyclonal antibodies to the extracellular region of MCEMP1 protein that have ADCC activity in vitro does not enable the methods for treating cancer utilizing the broad genus of antibodies claimed, including monoclonal, human, humanized, chimeric and single chain antibodies. The batch of mouse monoclonal antibodies produced in Example 4 contains a collection of antibodies that bind anywhere and everywhere to the 82 amino acid SEQ ID NO:1 protein sequence, which is a large region of protein encompassing numerous antibody binding epitopes. The instant specification does not identify where in the 82 amino acid protein the antibodies were binding to result in ADCC activity. The in vitro. The specification does not exemplify that the polyclonal antibodies treat cancer in vivo. The specification does not provide any working examples of making a monoclonal, human, humanized, chimeric and single chain antibody that predictably function to induce ADCC and treat cancer as required by the claims. The specification does not disclose any known monoclonal, human, humanized, chimeric and single chain antibodies in the art that bind the extracellular region of MCEMP1 and predictably function to induce ADCC and treat cancer as required by the claims. Thus, the specification does not provide sufficient guidance for making and using monoclonal, human, humanized, chimeric and single chain antibodies binding to the extracellular region of MCEMP1 or to SEQ ID NO:10 that predictably induce ADCC and treat cancer as claimed. A high quantity of experimentation would be required to produce and screen for monoclonal, human, humanized, chimeric and single chain antibodies that predictably function to sufficiently bind the extracellular region of MCEMP1 or to SEQ ID NO:10, induce ADCC, and treat cancer in a subject as required by the claimed methods.
As stated in the rejection, undue experimentation is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the 

13.	All other rejections recited in the Office Action mailed July 30, 2021 are hereby withdrawn in view of amendments.

14.	Conclusion: No claim is allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642